Celebrada la vista de la moción para deses-timar a la cual no comparecieron las partes; apareciendo de la certificación acompañada que la apelación en este caso se radicó en mayo 4, 1927; que en mayo 7, 1927 el apelante obtuvo una prórroga de 30 días para radicar la exposición del caso y que a la fecha de la certificación o sea en junio 21, 1927 no se había radicado dicha exposición del caso ni solicitado nueva prórroga para hacerlo; apareciendo que tampoco ha sido radicada la transcripción en la secretaría de esta corte, se declara con lugar la moción y por tanto se desestima la apelación.